DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 9-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahn et al. (2011/0011106).
Regarding claim 1, Ahn discloses a refrigerator comprising: 
a cabinet including a first storage chamber (150) and a second storage chamber (160; see figure 1); 
a partition wall (120) provided between the first and second storage chambers (150 and 160) and having a heat exchange chamber (230; see figures 2-3); 
an evaporator (250) installed inside the heat exchange chamber (230; see figure 3); 
a tray (122) located below the evaporator (250; see figure 3); 
a grill cover (152, 157 and 270) provided at a side of the evaporator (250) and including a first grill cover (152 and 157) and a second grill cover (270; see figures 3-4); 
wherein the grill cover (152, 157 and 270) further includes an opening (the openings which associated with the grill cover for cool air delivery) through which a portion of the tray (122) passes (see figure 3), and 
wherein the refrigerator further comprises a drain pipe (paragraph [0064) fluidly connected to the tray (122) and configured to discharge fluid collected in the tray (122; see figures 2 and 6).
Regarding claim 2, Ahn discloses the opening (the openings which associated with the grill cover for cool air delivery) includes a first opening (the opening which associated with the first grill cover 157) formed in the first grill cover (157) and a second opening (the opening which associated with the second grill cover 270) formed in the second grill cover (270; see figure 3-4), and 
wherein a portion (the back portion) of the tray (122) passes through the first opening (the opening which associated with the first grill cover 157) and the second opening (the opening which associated with the second grill cover 270; see figures 3-6).
Regarding claim 3, Ahn discloses the refrigerator further comprising a coupling guide (the guide connecting between the first and second grill covers) connecting the first grill cover (152 and 157) and the second grill cover (270), the coupling guide being configured to surround the opening (see figure 3).
Regarding claim 9, Ahn discloses the first grill cover (152 and 157) and the second grill cover (270) combine to form an outward appearance of the grill cover (see figure 4).
Regarding claim 10, Ahn discloses a refrigerator comprising: 
a cabinet including a first storage chamber (150) and a second storage chamber (160; see figure 2); 
a partition wall (120) provided between the first and second storage chambers (150 and 160; see figure 2); 
an evaporator casing (the casing which enclosing the evaporator 250) provided at the partition wall (120; see figure 2), the evaporator casing being configured to define a heat exchange chamber (122; see figures 6-7); 
an evaporator (250) installed inside the heat exchange chamber (122; see figure 7); 
a tray (271) located below the evaporator (250; see figures 3-4); 
a grill cover (152, 157 and 270) provided at a side of the evaporator (250), the grill cover including a first grill cover (152 and 157) and a second grill cover (270; see figures 3-4), 
wherein the grill cover (152, 157 and 270) further includes an opening (the openings which associated the first grill cover 152 and 157 and the second grill cover 270) through which a portion of the evaporator casing (122) passes (see figures 3-4), and 
wherein the refrigerator further comprises a drain pipe (paragraph [0064]) fluidly connected to the tray (271) and configured to discharge fluid collected in the tray (271; see figures 3-4).
Regarding claim 11, Ahn discloses the opening (the openings which associated the first grill cover 152 and 157 and the second grill cover 270) includes a first opening (the opening which associated the first grill cover 152 and 157) formed in the first grill cover (152 and 157) and a second opening (the opening which associated the second grill cover 270) formed in the second grill cover (270; see figure 3-4), and 
wherein a portion of the evaporator casing (122) passes through the first opening (the opening which associated the first grill cover 152 and 157) and the second opening (the opening which associated the second grill cover 270).
Regarding claim 12, Ahn discloses the refrigerator further comprising a supporter (the bottom support of the partition wall 120) provided adjacent to the grill cover (271) and configured to support the evaporator casing (250; see figures 3 and 7).
Regarding claim 13, Ahn discloses the supporter (the bottom support of the partition wall 120) includes a port (132), the port including at least one of a first port (132) configured to suck air passing through the evaporator (250; see figure 3) or the second port to discharge the air passing through the evaporator (noted that alternative limitation; the first limitation has been addressed).

Ahn applied as an alternative for rejection of claims 1, 4 and 7
Claim(s) 1, 4 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahn.
Regarding claim 1, Ahn applied as an alternative discloses a refrigerator comprising: 
a cabinet including a first storage chamber (150) and a second storage chamber (160; see figure 1); 
a partition wall (120) provided between the first and second storage chambers (150 and 160) and having a heat exchange chamber (230; see figures 2-3); 
an evaporator (250) installed inside the heat exchange chamber (230; see figure 3); 
a tray (the tray which collects the condensate from the drain unit 287; Ahn discloses a drain unit 287 and a drain pipe for draining condensate, paragraph [0064]; it is understood to one having ordinary skill in the art that the refrigerator of Ahn implicitly includes a tray, pan or container… etc. to collect condensate) located below the evaporator (250; see figure 3); 
a grill cover (152, 157 and 270) provided at a side of the evaporator (250) and including a first grill cover (152 and 157) and a second grill cover (270; see figures 3-4); 
wherein the grill cover (152, 157 and 270) further includes an opening (the openings which associated with the grill cover for cool air delivery) through which a portion of the tray (122) passes (see figure 3), and 
wherein the refrigerator further comprises a drain pipe (paragraph [0064) fluidly connected to the tray (122) and configured to discharge fluid collected in the tray (122; see figures 2 and 6).
Regarding claim 4, Ahn applied as an alternative discloses the refrigerator further comprising a discharge guide (272a) provided at the grill cover (270) and configured to allow fluid to flow to the tray (the implicitly existed tray for collecting condensate from the drain unit 287), the discharge guide (272a) being located below a fan (220) that is provided in the grill cover (270; see figures 3-4).
Regarding claim 7, Ahn applied as an alternative discloses the refrigerator further comprising a condensate guide (272a) provided at the grill cover (270) and is configured to allow fluid to flow to the tray (the implicitly existed tray for collecting condensate from the drain unit 287), the condensate guide (272a) being located around a fan (220) that is provided in the grill cover (270; see figures 3-4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn in view of Jung (2017/0198961).
Regarding claim 17, Ahn discloses a refrigerator comprising: 
a cabinet including a first storage (150) chamber and a second storage chamber (160; see figure 2); 
a partition wall (120) provided between the first and second storage chambers (150 and 160) and having a heat exchange chamber (122; see figures 3 and 6); 
an evaporator (250) installed inside the heat exchange chamber (122; see figure 7); 
a tray (122) located below the evaporator (250; see figures 3-4); 
a grill cover (270) provided at a side of the evaporator (250; see figures 3-4); and 
a blower fan (220) received in the grill cover (152 and 270), wherein the grill cover includes: 
a first grill cover (the front portion 271 of the grill cover 270) including a fan suction port (the port which associated with the fan 220) configured to receive air passing through the evaporator (250; see figure 6); 
a second grill cover (the rear portion of the grill cover 270; see figure 3) having a fan seat on which the blower fan (220) is provided (see figure 3), and 
a third grill cover (the front portion 271 of the grill cover 270; see figure 4) having a second supply port (283) to discharge air flowing from the blower fan (220) to the second storage chamber (160; see figures 3-4).
However, Ahn fails to disclose the first grill cover including a first supply port to discharge the air passing through the blower fan to the second storage chamber.
Jung discloses a refrigerator comprising a first grill cover (1620) including a first supply port (1630) to discharge the air passing through the blower fan to the second storage chamber (the lower chamber) and a third grill cover (1650) which includes a second supply port (1641) to discharge air flowing from a blower fan (1900) to the second storage chamber (the lower chamber; see figures 3 and 5).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the refrigerator of Ahn to incorporate the claimed grill cover which includes a first grill cover including a first supply port as taught by Jung in order to increase the amount cold air supply to the second storage chamber.
Regarding claim 18, Ahn as modified discloses the second grill cover (the back portion of the grill cover 270; see figures 3-4) is provided at a rear side of the first grill cover (the front portion 271 of the grill cover 270; see figures 3-4), and 
wherein the blower fan (220) is received in a space defined by the first grill cover (the front portion 271 of the grill cover 270) and the second grill cover (the rear portion of the grill cover 270; see figures 3-4).
Regarding claim 19, Ahn as modified discloses the third grill cover (the front portion 281 of the grill cover 270) is provided at a lower side of the first grill cover (271), and wherein the first grill cover (271) and the third grill cover (281) define an opening (the opening of the grill cover between the evaporator and the fan through which the tray passes (see figure 3).
Regarding claim 20, Ahn as modified discloses the second grill cover (the rear portion of the grill cover 270; see figure 3) has an opening through which the tray passes (see figure 6).

Allowable Subject Matter
Claims 5-6, 8 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for indication of allowable subject matter: 
The best prior art Ahn does not disclose the claimed discharge guide structure as required in claims 5-6; the claimed condensate guide structure as required in claim 8; the claimed mounting guide structure as required in claims 14-15; and the claimed evaporator casing structure as required in claim 16. Also, the prior art of record fails to provide further teachings or motivation to modify the refrigerator of Ahn in order to arrive the claimed invention. Therefore, claims 5-6, 8 and 14-16 are allowable.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571) 270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUN KAI MA/Primary Examiner, Art Unit 3763